Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2022, which references claims submitted 04 May 2022, has been entered.

Applicant’s Response
	In Applicant’s Response dated 04 May 2022, Applicant amended claims 1, 11, and 20, and argued against all rejections put forth in the Final Office Action dated 14 March 2022.
	Based on the amendments to the claims, the rejections of claims 1-6, 8-16, and 18-20 under 35 U.S.C. 103 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-12, and 15, 16, 18-20 under 35 U.S.C. 103 as being unpatentable over the combination of Doddi et al., U.S. Patent Number 10,262,271 B1 in view Tehranchi et al., U.S. Patent Number 2019/0295103 A1 and Nigam et al., U.S. Patent Publication Number 2020/0045131 A1.

Claim 1:
Doddi discloses a computer-implemented method performed by at least one processor, the method comprising: 
presenting, in a user interface (UI), a plurality of UI elements associated with a plurality of operators (see Column 6, Lines 26-30 – Doddi discloses this limitation in that Figure 3 illustrates a UI in which a user can build out a project workflow. The UI includes a toolbar having a series of buttons to instantiate various functional modules represented by particular processing nodes.) including at least one machine learning (ML) operator (see Figure 3 and Column 6, Lines 32-37 – Doddi discloses this limitation in that the user may select the predictor button from the toolbar to instantiate a prediction module represented as a predictor node in the workflow.) and at least one visualization operator (see Column 6, Lines 32-37 – Doddi discloses this limitation in that selecting the publisher button instantiates a publisher module represented as a publisher node in the workflow.), wherein the UI is hosted on a cloud-based platform (see Column 6, Lines 5-15 – Doddi discloses this limitation in that the dashboard and publisher are set up and accessible on an internal cloud.);  
determining a workflow that describes at least one input data source (see Column 6, Lines 50-55 – Doddi discloses this limitation in that collector node instantiates a data collector module to collect data from static storage data sources, typically to begin the overall workflow process.) and an execution order for the at least one ML operator and the at least one visualization operator (see Column 6, Lines 36-41 – Doddi discloses this limitation in that the user orders the selected nodes into a workflow.), wherein the workflow is determined based on: 
i) a selection of the at least one data source through the UI (see Figure 7 and Column 8, Lines 33-37 – Doddi discloses this limitation in that the first step of creating a workflow is to select data source(s).), 
ii) a selection of the at least one ML operator  (see Figure 3 and Column 6, Lines 32-37 – Doddi discloses this limitation in that the user may select the predictor button from the toolbar to instantiate a prediction module represented as a predictor node in the workflow.) and the at least one visualization operator through the UI  (see Column 6, Lines 32-37– Doddi discloses this limitation in that selecting the publisher button instantiates a publisher module represented as a publisher node in the workflow.), and
 iii) an indication, through the UI, of the execution order for the at least one ML operator and the at least one visualization operator (see Figure 3 – Doddi discloses this limitation in that the user builds out a workflow for a project in the UI, including arrows to indicate the order of execution.);
presenting a visual depiction of the workflow in the UI (see Figure 3 – Doddi discloses this limitation in that the user interface displays a project workflow built out by a user.); 
executing the workflow including executing the at least one ML operator and the at least one visualization operator in the execution order against data included in the at least one data source  (see Column 1, Lines 57-62 and Column 8, Lines 33-45 – Doddi discloses this limitation in that the modules, including the predictor (ML) and publisher (visualization) nodes are executed according to the workflow against the selected data source.), wherein the workflow generates at least one prediction that is presented according to the at least one visualization operator (see Column 7, Lines 41-49 – Doddi discloses this limitation in that selecting the predictor button from the toolbar instantiates a prediction module represented as a predictor node. Selecting the publisher button instantiates a publisher module represented as a publisher node. In direct serving mode, the trainer module is paired with the publisher module, which gets input features from the client and returns the prediction result.); and
communicating the at least one prediction  (see Column 7, Lines 41-49 – Doddi discloses this limitation in that selecting the predictor button from the toolbar instantiates a prediction module represented as a predictor node. Selecting the publisher button instantiates a publisher module represented as a publisher node. In direct serving mode, the trainer module is paired with the publisher module, which gets input features from the client and returns the prediction result.).
Doddi fails to expressly disclose:
where at least one prediction can be retrieved after execution of the workflow; 
communicating according to the at least one visualization operator to the destination URL; and
wherein the executing the workflow comprises:
executing the workflow natively on the computer cluster comprising the at least one data source. 
Tehranchi teaches:
where at least one prediction can be retrieved after execution of the workflow (see Paragraph 0052 – Tehranchi teaches this limitation in that the nodes and/or server may execute the workflow steps and processing rules, and may deposit the results into the destination endpoint associated with the universal endpoint address specified.); 
communicating according to the at least one visualization operator to the destination (see Paragraph 0073 – Tehranchi teaches this limitation in that the requirements of the workflow may include routing instructions that specify one or more destinations to receive the information captured in the workflow package.); and
wherein the executing the workflow comprises:
executing the workflow natively on the computer cluster comprising the at least one data source (see Paragraph 0045 – Tehranchi teaches this limitation in that the client machine upon which a workflow is executed may be local to the scanner, which is the local data source.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, disclosed in Doddi, to include:
where at least one prediction can be retrieved after execution of the workflow; 
communicating according to the at least one visualization operator to the destination URL; and
wherein the executing the workflow comprises:
executing the workflow natively on the computer cluster comprising the at least one data source.
for the purpose of reducing the processing cycles associated with processing data through a workflow, and increase the confidence that they are securely processed (see Paragraph 0013). Further, both Doddi and Tehranchi are concerned with providing a user with providing users with results of a workflow process.
	The combination of Doddi and Tehranchi fails to expressly teach:
iv) an indication, from a user and received through the UI, of a destination Uniform Resource Locator (URL), wherein the destination URL identifies a location;
wherein the executing the workflow comprises: 
identifying, by the cloud-based platform a computing cluster that comprises the at least one data source.
Nigam teaches:
iv) an indication, from a user and received through the UI, of a destination Uniform Resource Locator (URL), wherein the destination URL identifies a location (see Paragraph 0157 – Nigam teaches this limitation in that the developer generates a request, which includes a destination URL.);
wherein the executing the workflow comprises: 
identifying, by the cloud-based platform a computing cluster that comprises the at least one data source (see Paragraph 0015 – Nigam teaches this limitation in that the network endpoint is a self—contained system having computational power, storage, network elements and a locally available network configured for routing and implementing the execution instructions for accessing the application from the geographical location of the network endpoint.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, taught in Doddi and Tehranchi, to include:
iv) an indication, from a user and received through the UI, of a destination Uniform Resource Locator (URL), wherein the destination URL identifies a location;
wherein the executing the workflow comprises: 
identifying, by the cloud-based platform a computing cluster that comprises the at least one data source
for the purpose of implementing a globally scalable platform with intelligent routing (see Paragraph 0010). Further, Doddi, Tehranchi, and Nigam are concerned with providing a user with providing users with results at a location of their determining.

Claim 2:
The combination of Doddi, Tehranchi, and Nigam teaches the method of claim 1, wherein the at least one data source includes at least two heterogeneous data sources (see Figure 4 and Column 6, Lines 56-61—Doddi discloses this limitation in that multiple data sources are included in data collecting.).  

Claim 5:
The combination of Doddi, Tehranchi, and Nigam teaches the method of claim 1, wherein: 
the plurality of operators further include at least one data preparation operator (see Column 6, Line 62-Column 7, Line 10 – Doddi discloses this limitation in that a workflow manager button is located on the toolbar. As indicated in Figure 3, the Workflow Manager node controls Data Preparation.); 
the workflow further describes the at least one data preparation operator (see Column 6, Line 62-Column 7, Line 10 – Doddi discloses this limitation in that selecting the workflow manager button from the toolbar instantiates a workflow module, represented as a workflow manager node. As indicated in Figure 3, the Workflow Manager node controls Data Preparation.); 
the workflow is further determined based on a selection of the at least one data preparation operator through the UI (see Figures 3 and 5 and Column 6, Line 62-Column 7, Line 10 – Doddi discloses this limitation in that the Workflow Manager is executed after the Collector node per the workflow illustrated in Figure 3. Further, Figure 5 illustrates the process of the data preparation in the Workflow Manager.); and 
the execution order further includes the at least one data preparation operator executed prior to the at least one ML operator (see Figure 3 – Doddi discloses this limitation in that the Workflow Manager node is executed before the Predictor node.).  

Claim 6:
The combination of Doddi, Tehranchi, and Nigam teaches the method of claim 1, wherein the at least one prediction is presented according to the at least one visualization operator in the UI (see Column 7, Lines 41-49 – Doddi discloses this limitation in that in direct serving mode, the trainer module is paired with the publisher module (visualization operator), which gets input features from the client and returns the prediction result.).  

Claim 8:
The combination of Doddi, Tehranchi, and Nigam teaches the method of claim 1, wherein the at least one ML operator includes at least one model that generates the at least one prediction based on input data from the at least one input data source (see Column 2, Lines 14-17 – Doddi discloses this limitation in that the predictor module produces predictive datasets based on data analytics models.).  

Claim 9:
The combination of Doddi, Tehranchi, and Nigam teaches the method of claim 8, further comprising generating the classifier, including: 
determining a second workflow that describes the at least one input data source and at least one other ML operator to train the at least one model based on training data from the at least one input data source (see Column 7, Lines 34-40 and 49-55– Doddi discloses this limitation in that selecting the trainer button from the toolbar instantiates a trainer module represented as a trainer node, which trains model parameters based on imported and received data. In caching mode, the trainer is paired with the prediction mode and the cached results (which may be sourced from results of the same or a different workflow) are used to train a model. Also see Column 8, Lines 33-45 – Doddi discloses this limitation in that the modules are executed according to the workflow against the selected data source.).  



Claim 10:
The combination of Doddi, Tehranchi, and Nigam teaches the method of claim 9, wherein the second workflow is specified through the UI (see Column 6, Lines 26-30 – Doddi discloses this limitation in that Figure 3 illustrates a UI in which a user can build out a project workflow. The UI includes a toolbar having a series of buttons to instantiate various functional modules represented by particular processing nodes.).

Claims 11, 12, 15, 16, 18, and 19:
	Claims 11, 12, 15, 16, 18, and 19 are the system claims that correspond to the method of claims 1, 2, 5, 6, 8, and 9. Further, Doddi discloses a system comprising: at least one processor; and a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed, cause the at least one processor to perform operations (see Column 10, Lines 56-Column 11, Line 16). Therefore, claims 11, 12, 15, 16, 18, and 19 are rejected as being taught by the combination of Doddi, Tehranchi, and Nigam for the same reasons as claims 1, 2, 5, 6, 8, and 9 above.

Claim 20:
	Claim 20 is the computer-readable storage media claims that correspond to the method of claim 1. Further, Doddi discloses one or more computer-readable storage media storing instructions which, when executed, cause at least one processor to perform operations (see Paragraph see Column 10, Lines 56-Column 11, Line 16). Therefore, claim 20 is rejected as being taught by the combination of Doddi, Tehranchi, and Nigam for the same reasons as claim 1 above.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Doddi, Tehranchi, and Nigam in view of Minkin et al., U.S. Patent Publication Number 2108/0165604 A1.

Claim 3:
As indicated in the above rejection, the combination of Doddi, Tehranchi, and Nigam teaches every limitation of claim 1. The combination of Doddi, Tehranchi, and Nigam fails to expressly teach wherein the at least one data source includes sensor data generated by at least one internet-of-things (IoT) device.
Minkin teaches wherein the at least one data source includes sensor data generated by at least one internet-of-things (IoT) device (see Paragraph 0141 – Minkin teaches this limitation in that a data source may be a sensor being monitored.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in Doddi, Tehranchi, and Nigam, to include wherein the at least one data source includes sensor data generated by at least one internet-of-things (IoT) device for the purpose of gathering near real-time data (see Paragraph 0141). Further, both Doddi and Minkin are concerned with providing a user with a UI tool to create a workflow.

Claim 13:
	Claim 13 is the system claim that corresponds to the method of claim 3. Further, Doddi discloses a system comprising: at least one processor; and a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed, cause the at least one processor to perform operations (see Paragraph see Column 10, Lines 56-Column 11, Line 16). Therefore, claim 13 is rejected as being taught by Doddi, Tehranchi, Nigam, and Minkin for the same reasons as claim 3 above.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Doddi, Tehranchi, and Nigam in view of Vaishnav et al., U.S. Patent Publication Number 2019/0324893 A1.

Claim 4:
As indicated in the above rejection, the combination of Doddi, Tehranchi, and Nigam teaches every limitation of claim 1. The combination of Doddi, Tehranchi, and Nigam fails to expressly teach wherein the selection of the at least one ML operator and the at least one visualization operator.
Vaishnav teaches wherein the selection of the at least one ML operator and the at least one visualization operator (see Paragraph 0064 – Vaishnav teaches this limitation in that each step of a workflow may be selected by the user.) is through a drag-and-drop of the at least one ML operator and the at least one visualization operator from a first section of the UI into a second section of the UI (see Paragraph 0064 – Vaishnav teaches this limitation in that the step configuration UI generator may enable objects to be dragged and dropped into data input boxes of a workflow step.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in Doddi, Tehranchi, and Nigam, to include wherein the selection of the at least one ML operator and the at least one visualization operator for the purpose of enables a developer to correctly input workflow parameters to create a workflow (see Paragraph 0002). Further, both Doddi and Vaishnav are concerned with providing a user with a UI tool to create a workflow.



Claim 14:
	Claim 14 is the system claim that corresponds to the method of claim 4. Further, Doddi discloses a system comprising: at least one processor; and a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed, cause the at least one processor to perform operations (see Paragraph see Column 10, Lines 56-Column 11, Line 16). Therefore, claim 14 are rejected as being taught by Doddi, Tehranchi, Nigam, and Minkin for the same reasons as claim 4 above.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 20 have been considered but are moot in light of the present rejection, specifically in light of newly cited references Tehranchi et al., U.S. Patent Publication Number 2019/0295103 A1 and Nigam et al., U.S. Patent Publication Number 2020/0045131 A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ashley M Fortino/Examiner, Art Unit 2143     

/BEAU D SPRATT/Primary Examiner, Art Unit 2143